Title: From Hannah Phillips Cushing to Abigail Smith Adams, 25 April 1807
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Madam
Washington April 25th.1807.

If my hands could have obeyed the dictates of my heart I should have written to you long before this. But I have been constantly nursing my poor sick Husband, who has been confined to his room for 82 days. I never knew him enjoy better health than he did from July to the last of Jany. He attended Court Feby. 2nd., called on the President, & that night was taken with a Remitent Fever, & sore throat. He had been gaining some days before 26th., when he was finely in the morg, & looked over some Court papers; But at night went to bed with chills, which were followed with a high fever, and continued unabated some days, which proved to be a slow Nervous fever, & it is not more than a week since the thick coat has been wholly off of his tongue. For 70 days he eat no meat, and not a bit of bread for 44 days. Heaven be praised, he has been gaining surprisingly for a fortnight. It does my heart good to see him eat a small piece of beef steak, “It is delicious very delicious,” indeed every thing he takes now is so. What a comfort it would have been if I could have had one of my beloved Sisters with me, in this long & distressing period. I hope & pray that when that all important Period comes to him, & me, it will find us in our own Couuntry, & amoung our Kindred. How often, & forcibly, has it brought to my mind my Dear departed Brother, who sickend, & died among strangers, and not one near Connexion to impart a wish to. We have received much kindness, & attention, from many of the Citizens here, particularly Judge Cranch, & it was a great solace to my mind to know that we had so good a Friend near us. He was well last Sabbath & called to see us, but is now at Alexandria attending Court. Mrs Cranch is much confined with her Infant, not having any person she can trust it with. It was with much concern that I heard of your indisposition. You my much valued Friend, have had a large share of pain, & sickness, & I most heartily wish that it would please the Almighty to prolong your valuable life, without those great alloys to happiness. I cannot be too thankful that I have been blessed with so large a portion of health through Life, & particularly at this time, when it seemed to be so necessary to my Husband. Indeed my “lot has been cast in a pleasant land” Few, very few have had more real enjoyment than myself, & if I am permited once more to be seated by the side of my best Friend, travelling homeward, my joy will almost obliterate what has past the last three months.
It will be twelve weeks day after tomw. since I have been out of the house, but once, and then only to speak to a Lady in her Carriage, but I hope we shall ride out next week. We shall not leave here till Doctor May thinks we can with great safety. The Dr has been unwearied in his attention to us. It has been very sickly in the City, & many deaths have taken place. Mrs. Tingey I am told to day, is departed. Her death has been expected a long time. Mr Tracy was sick with a Fever, & confined near 40 days, but is out again. He observed to us that it is not so bad to be sick as well people are apt imagine, there is so much pleasure in getting well again. Do give our best respects to our good Friends Judge, & Mrs. Cranch, and thank them for their kind solicitude for us.
Sunday 26th.
Mr C has just walked around the Ball room, which joins ours. Day before yesterday was the first of his walking without my assistance. I hope Miss Smith enjoys good health, my love to her & Susan.
We wish to be kindly remembered to Mr & Mrs J Adams, Mr & Mrs T Adams, Mr & Mrs. Quincy, & hope they with their families enjoy health.
In less than four weeks I hope we shall reach Philadelphia. Do be so good as to let us hear from you there. I need not say how much my Husband with myself venerates, & esteems, our late and good President, & to hear of his health & happiness with yours my Dear Madam will always give pleasure to us.
I was much gratified the other day in hearing a late Memr of Congress Mr Fowler who calls himself a Republican, say, that Mr John Adams had done more good to his Country, by one Act, than any other President ever did.
Your much Obliged 
H Cushing